*145Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julius Nesbitt appeals the district court’s order denying his motion to correct the court’s amended criminal judgment. We have reviewed the record and find no reversible error. To the extent the district court’s oral pronouncements at sentencing created any ambiguity, we find that its written judgment unambiguously clarified its intent. See United States v. Osborne, 345 F.3d 281, 283 n. 1 (4th Cir. 2003) (holding that when the sentencing transcript is ambiguous, we look to written criminal judgment to resolve ambiguity). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.